Title: To George Washington from Francisco Rendón, 26 February 1781
From: Rendón, Francisco
To: Washington, George


                        
                            Sir
                            Philadelphia Feby 26th 1781.
                        
                        Let your Excellency’s goodness permit me to beg its forgiveance on the omition of not having answered Your
                            Excy’s most gracious Letter, which did me the honor to write under date of the 2d Ulto & received on the 9th. It
                            was Occationed by a fever which I was attackd with, as also having afterwards had Intelligence that Your Excy was going to
                            Rhode Island. I determined to wait till the arrival of some Vessel from the Havana to have the Honor of Imparting Your
                            Excy with whatever particulars I might hear: on the 24th Inst. having Anchored in this River a Ship which left that Port
                            on the 8th. I have received a Packet from the Governor anouncing that the Expedition against Pansacola under the Command of
                            Governor Dn Bernardo De Galvez was to set Sail on the 10th or 19th Inst. without fail, the which is
                            Composed of three Ships of the Line four Frigates & a number of Transports, with about four thousand Men; that
                            there was in that Post, four and twenty Battle of Ships & a Large number of Troops but did not say any thing about
                            their destination; the general Opinion was that, it is to attack Jamayca altho’ mine, & what Intelligences I have
                            from other friends of said Place is that, its destination may be to the Conquest of St Augustin before any other Object of
                            all which, & whatever I may acquire Shall have the distinguished honor to Communicate Your Excy with, most humble
                            beging the Continuance of Your Excy’s Important advices to Comunicate them to whom they may Concern to the end of
                            acquiring the good wished for Exit to the Operations the Subjects of the King my Master are to form against the Common
                            Enemy of the friendly & Allied Powers.
                        Knowing the particular favors which I am under to your Excy & how much is Concerned in my felicitys I
                            take the Liberty of acquainting Your excy that by the same Vessel, I have received Seven Letters from my Court, wrote to
                            me by His Excy Don Josef de Galvez, Minister in Chief of State by which he acknowledges the receipt, & answers the
                            Contents of all those I had wrote as far as the later end of July last, & says that the King having perused them:
                            His Majesty approves entirely of all I have done since the Death of my precedent Don Juan de Miralles & authorises
                            me to go on with that Commission as Ample and Arbitrary as I may Judge Suitable to fulfill it, without loosing the least
                            opportunity I may think favourable to the Intentions of my Said Court.
                        On these Circumstances I am persuaded that Your Excy’s goodness will Consent to promote my good Success
                            according Your Excy’s former kind & Generous promises. I have the honor to remain Your Excy’s most Obedt and most
                            Humble Servt
                        
                            Francisco Rendon
                        
                    